El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Nos negamos a expedir el auto de habeas corpus en este caso por haberle parecido a todo el tribunal que era suma-mente claro que la petición carecía de hechos que justifica-ran su expedición. El abogado-.de los peticionarios ha soli-citado de esta corte que reconsidere su resolución y hemos creído conveniente, en' vista de' la insistencia del abogado, *525liacer constar algunas de las razones en que se basa nuestra negativa. . • •
Veinte y cinco o veinte y seis personas, según alegan los peticionarios} fueíon condenadas por la Corte Municipal de Vieqnes por portar armas prohibidas habiendo sido con-denada cada una de ellas a sesenta días de cárcel. Poste-riormente todas fueron juzgadas por la Corte de Distrito de Hnmacao y algunas declaradas culpables por el delito de acometimiento y agresión y o^ras por motín, habiéndoseles im-puesto distintas condenas en las cuales la pena varía de tres meses a dos años.
Aleg'an los peticionarios que las condenas por acometi-miento y agresión o por motín, como fuere el caso, son ile-gales puesto que ya habían sido declarados culpables todos los peticionarios por el mismo delito, o sea, por portar armas prohibidas. Los peticionarios también alegan que los hechos constitutivos de los supuestos delitos de acometimiento y agre-sión, o de motín, tuvieron lugar en febrero 16, 1915, a las 3,35 de la tarde. No sabemos por la- solicitud si en las denuncias por portar armas prohibidas se expresa qué dicho acto de portar armas tuvo lugar o nó a una hora tan precisa. Lo que en realidad se alega en esta petición es que los peticionarios se- encuentran restringidos de su libertad puesto que han sido declarados culpables, como alegan, por segunda vez por el mismo delito. .
La alegación de haber estado expuestos una vez por el mismo delito (former jeopardy), así como la- de vosa juzgada en un caso civil, es un privilegio que tiene el acusado y que debe alegarlo en un procedimiento seguido contra él, o de lo contrario se considerará que ha renunciado al mismo. Artículos 162, 163 y 167 del Código de Enjuiciamiento Criminal. El Pueblo v. Peña, 18 D. P. R., 903; El Pueblo v. Marrero, 18 D. P. R., 923; 12 Cyc., 363, 364; People v. Bennett, 114 Cal., 56; 45 Pac., 1013; People v. Lee Yune Chong, 94 Cal., 379; 29 Pac., 776.
*526Nada dice la solicitud con respecto al lieclio de si fué pro-movida en la Corte de Distrito de Humacao la alegación referente a haber estado expuestos los peticionarios ante-riormente por el mismo delito (former jeopardy). Esta es una razón de por qué no aparece que la Corte de Distrito de Humacao actuó sin jurisdicción.
No se ha alegado de modo alguno que la Corte de Dis-trito de Humacao se negara a tomar en consideración la ale-gación hecha por los peticionarios de haber estado expuestos anteriormente por igual delito (former jeopardy), por lo que debemos presumir que si dicha alegación se formuló en dicha corte, fué considerada y resuelta por la misma. Todas las presunciones están en favor de que ha habido el debido pro-cedimiento de ley en una corte de récord mientras no se de-muestre lo contrario. Ahora bien, el Gobierno como tam-bién las partes tenían derecho a ser oídos en cuanto al hecho de si estaban presentando o nó los acusados un caso de former jeopardy. La mera alegación de haber estado en peli-gro los acusados anteriormenté por el mismo delito no es suficiente. Por ejemplo, el Gobierno tenía hasta el derecho a ser oído sobre la cuestión de si en realidad los acusados habían sido declarados culpables por portar armas prohi-bidas; si fueron identificados; si las armas eran las mis-mas, o si el lugar o día fueron los mismos. Todas estas cues-tiones y muchas otras podrían ser promovidas y considera-das al ser formulada la alegación de haber estado expuestos los acusados anteriormente por el mismo delito (former jeopardy). Por tanto, necesariamente que habría un juicio en tal caso sobre las cuestiones de hecho, artículo 177, Código de Enjuiciamiento Criminal, y la acción de la corte podría ser errónea, pero no podía decirse .que la corte carece de1 jurisdicción.
Y aun cuando los hechos fueran claros y sólo hubiera una cuestión de derecho sometida a la corte mediante excepción o en otra forma, y la corte oyera a los acusados y dictara sentencia contra ellos, no podía decirse que la corte no tenía. *527jurisdicción para resolver la cuestión, sino meramente que Rabia cometido nn error.
Numerosas decisiones pueden encontrarse en las cuales se sostiene que un auto de habeas corpus no puede liacer las veces de un recurso por causa de error o de una apelación.
En los casos de Ex parte Bird, 5 D. P. R., 247 (2a. ed.), y Ex parte Thomas, 12 D. P. R., 367, ban sido recopiladas las autoridades. El Pueblo v. Burgos, 18 D. P. R., 72.
El delito de portar armas prohibidas no puede ser mez-clado o confundido con el de acometimiento y agresión o de motín. Un hombre podría estar acusado de acometimiento y agresión, o de motín, y encontrársele luego un arqaa en su persona que jamás usó en ninguna contienda, y si los hechos lo justificaran ser declarado culpable de un delito indepen-diente de portar armas prohibidas, aun cuando fuera decla-rando culpable o absuelto del otro cargo. El acto de por-tar armas prohibidas puede ser de un momento, de un día, o por cualquier otro período de tiempo, pero el delito es inde-pendiente de cualquier acto que el hombre pueda realizar con el arma que porta. El portar un arma prohibida general-mente es un hecho consumado antes de que se cometa ningún otro delito determinado, de modo que aparecería, por lo que respecta a la petición, que la Corte de Distrito de Humacao tendría jurisdicción de los delitos que fueron denunciados, aun cuando los acusados hubieran alegado y probado los hechos de la supuesta alegación de haber estado expuestos anteriormente por el mismo delito (former jeopardy), como han sido alegados en esta petición. Este tribunal ha tenido ocasión de considerar cuestiones semejantes a ésta en los siguientes casos: Ex parte Torres, 11 D. P. R., 101, que fué un caso de habeas corpus; El Pueblo v. Belpré, 19 D. P. R., 508; El Pueblo v. Belpré, 19 D. P. R., 510.
La moción de reconsideración debe ser denegada.

Denegada la reconsideración solicitada.

*528Jueces- concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcliison.